DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3) in the reply filed on 09/14/2021 is acknowledged. 

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 09/14/2021. Currently, claims 1-7 are pending. No claims have been added, amended and/or cancelled. Claims 1-3 are being examined for the purpose of this prosecution. Claims 4-7 have been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Appl. Pub. No. 2015/0379468 (Harvey). 

Referring to claim 1, Harvey discloses an automated delivery system for use in delivering shipping containers to target addresses in target neighborhoods, the system comprising: 
a first vehicle remaining continuously within a target neighborhood and continuously delivering shipping containers to target residences; and [See paragraphs 0057, 0065, 0101-0103 – The secondary vehicle continuously remain within the boundaries of the building. This can be applicable to other various embodiments with defined boundaries, for example, gated communities, neighborhoods, etc.]
a second vehicle containing a supply of shipping containers, collected, aggregated and organized for systematic delivery within a given target neighborhood. [See paragraphs 0028-0030, 0099]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2015/0379468 (Harvey). 

Referring to claim 2, Harvey teaches the system as described in Claim 1 wherein the first and second vehicles work together to continuously supply parcels. [See paragraphs 0028-0030, 0054, 0099, 0101-0103 – Both the primary and secondary vehicles work together to continuously deliver items (mails, parcels, etc.) to one or more addresses.] 
Harvey does not explicitly disclose the limitations: 
full containers; and 
a first vehicle that remains permanently on the job in a neighborhood continuously removing waste or recycled materials and replacing same with fresh containers into a safe, secure location at target addresses. 
However, the system of Harvey teaches that the autonomous vehicle may incorporate equipment to perform additional operations while delivering the parcel. For example, the parcel may be a specialized item which can be installed by the delivering equipment. An example of this would be in delivery of propane tanks with the vehicle doing an exchange of a new tank for an old one which is then removed. [See paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Harvey to have incorporated equipment to perform additional operations including replacing a recycle container with the motivation of providing and removing items during a parcel delivery. [See Harvey paragraph 0054]   

Referring to claim 3, Harvey discloses the system as described in Claim 2 further comprising operators in a remote location for monitoring operations and also guiding the actual operation of the load vehicle when necessary. [See paragraphs 0049, 0053]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687